t c memo united_states tax_court alvaro g velez petitioner v commissioner of internal revenue respondent docket no filed date alvaro g velez pro_se daniel j bryant jason t scott and michael skeen for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure for tax_year after concessions the issues for unless otherwise indicated all section references are to the internal continued decision are whether petitioner is entitled to a car and truck expense deduction of dollar_figure claimed on schedule c profit or loss from business and liable for the accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference at the time he filed his petition petitioner resided in california petitioner is an attorney licensed to practice in california and ohio petitioner practices tax law and has represented clients before the tax_court in petitioner operated an ohio law practice maintaining five offices across the state his main office was in columbus and his four satellite offices were in dayton cincinnati independence and toledo petitioner usually traveled to and between his offices weekly on hi sec_2012 schedule c petitioner claimed a car and truck expense deduction of dollar_figure for these trips however during petitioner did not maintain a formal mileage continued revenue code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent conceded all previously disallowed legal expense deductions petitioner conceded all disallowed travel expense deductions and a portion of his car and truck expense deduction log in reporting his car and truck expenses petitioner elected to use the applicable standard mileage rates on date respondent timely issued a statutory_notice_of_deficiency for the tax_year respondent determined a deficiency of dollar_figure denying deductions for petitioner’s car and truck expenses travel_expenses and legal and professional services expenses respondent also determined an accuracy-related_penalty under sec_6662 of dollar_figure petitioner timely petitioned this court on date respondent filed a motion to reopen the record to introduce evidence of supervisory approval for the sec_6662 accuracy- related penalty attached to this motion were a signed penalty approval form and the declaration of mary landoni-gibson respondent’s examiner for petitioner’s case on date the court issued an order for petitioner to file any objection to respondent’s motion by date petitioner did not respond to this order the commissioner generally updates the optional standard mileage rate annually see sec_1_274-5 income_tax regs revproc_2010_51 2010_51_irb_883 for the rate wa sec_55 cents per mile see notice_2012_1 sec_2 2012_2_irb_260 opinion i burden_of_proof as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deductions claimed rule a 503_us_79 292_us_435 ii car and truck expense deduction sec_162 permits a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business see 403_us_345 a trade_or_business expense is ordinary if it is normal or customary within a particular trade business sec_7491 provides that if in any court_proceeding a taxpayer intro- duces credible_evidence with respect to any factual issues relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtit a or b and meets other prerequisites the secretary shall have the burden_of_proof with respect to that issue 116_tc_438 however petitioner has neither argued nor shown that he satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent accordingly petitioner bears the burden_of_proof see rule a or industry welch v helvering u s pincite a trade_or_business expense is necessary if it is appropriate and helpful for the development of the business 320_us_467 welch v helvering u s pincite a taxpayer ordinarily must maintain sufficient records to substantiate the amounts of his or her income and entitlement to any deduction or credits claimed see sec_6001 sec_1_6001-1 income_tax regs if however a taxpayer is able to prove that he or she paid_or_incurred a deductible business_expense but cannot prove the amount of the expense we may estimate the amount allowable in some circumstances under the cohan_rule see 39_f2d_540 2d cir for certain kinds of business_expenses including automobile expenses sec_274 overrides the cohan_rule see sec_274 sec_280f 50_tc_823 aff’d per curiam 412_f2d_201 2d cir to deduct such items the taxpayer must substantiate through adequate_records or other corroborative evidence the amount of the expense the time and place of the expense and the business_purpose of the expense sec_274 to meet the adequate_records test under sec_274 and the relevant regulations the taxpayer must maintain an account book a diary a log a statement of expense trip sheets or similar records and documentary_evidence such as receipts or bills which in combination are sufficient to establish each element of an expenditure or use see sec_1_274-5t temporary income_tax regs fed reg date although a contemporaneous log is not required the probative value of written evidence is greater the closer in time it relates to the expenditure or use sec_1_274-5t temporary income_tax regs fed reg date see also larson v commissioner tcmemo_2008_187 in the absence of adequate_records to establish each element of an expense under sec_274 a taxpayer may alternatively establish an element a b y his own statement whether written or oral containing specific information in detail as to such element and b b y other corroborative evidence sufficient to establish such element sec_1_274-5t temporary income_tax regs fed reg date sec_1_274-5 income_tax regs provides that the strict substantiation requirements of sec_274 for vehicle expenses as to the amount of each business use and the time and business_purpose of each use must be met even where the optional standard mileage rate is used petitioner argues that he is entitled to deduct car and truck expenses by using standard mileage rates as applied to the big_number business miles he says he drove in at trial petitioner produced two reconstructed mileage logs purporting to show his client-related automobile use and administrative automobile use to reconstruct his client-related miles petitioner relied on entries he made in his ipad calendar in petitioner used his american express and united mileage plus statements to reconstruct his administrative miles petitioner created his reconstructed logs two days before trial he did not offer a copy of his ipad calendar into evidence despite the introduction of petitioner’s reconstructed logs petitioner has not satisfied the strict substantiation requirements of sec_274 neither of the logs satisfies the adequate_records requirement because petitioner created them several years after the relevant automobile use and long after he had full present knowledge of each element of each expenditure or use see sec_1 5t c ii a temporary income_tax regs fed reg date furthermore the calendar petitioner used to create the logs is absent from the record and the credit card statements and other documents in evidence are this amounts to a deduction of dollar_figure which is less than the dollar_figure that petitioner claimed on his return petitioner did not offer an explanation for this disparity insufficient to corroborate the business_purpose or location of petitioner’s expenditures in the absence of adequate_records or other sufficient corroborating evidence to establish each element of his claimed car and truck expense deduction we sustain respondent’s determination on this issue iii accuracy-related_penalty pursuant to sec_6662 and b and a taxpayer may be liable for a penalty of of the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax whether applied because of a substantial_understatement_of_income_tax or negligence or disregard of rules or regulations the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and good_faith sec_6664 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1 b income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 the commissioner has the burden of production with respect to the accuracy-related_penalty sec_7491 to meet this burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 the commissioner’s burden of production under sec_7491 includes establishing compliance with the supervisory approval requirement of sec_6751 graev v commissioner t c ___ ___ slip op pincite date supple- menting and overruling in part graev v commissioner t c __ date see also 851_f3d_190 2d cir citing higbee v commissioner t c pincite once the commissioner meets this burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a see higbee v commissioner t c pincite the taxpayer may meet this burden by proving that he or she acted with reasonable_cause and in good_faith with respect to the sec_6751 requires written supervisory approval of the initial determination of certain penalties underpayment see sec_6664 see also higbee v commissioner t c pincite sec_1_6664-4 income_tax regs the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances including the taxpayer’s knowledge education and experience as well as the taxpayer’s reliance on professional advice thomas v commissioner tcmemo_2013_60 at see 115_tc_43 aff’d 299_f3d_221 3d cir sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability humphrey farrington mcclain p c v commissioner tcmemo_2013_23 at sec_1_6664-4 income_tax regs respondent satisfied his burden of production with regard to negligence by establishing that petitioner did not maintain sufficient records to support the car and truck expenses underlying his deduction petitioner’s disallowed deduction is directly attributable to his failure to maintain sufficient records respondent has also satisfied his burden of production with regard to the supervisory approval requirement of sec_6751 respondent produced a completed penalty approval form and declaration of his examiner that establish supervisory approval petitioner on the other hand has not offered any evidence that he had reasonable_cause for his failure to maintain satisfactory mileage logs we therefore sustain respondent’s imposition of the accuracy-related_penalty for in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing an appropriate order will be issued and decision will be entered under rule respondent produced the penalty approval form and the declaration of his examiner in his motion to reopen the record reopening the record to receive additional evidence is a matter within the discretion of the trial_court 114_tc_276 citing 401_us_321 abrogated on other grounds 132_tc_203 we will not grant a motion to reopen the record unless among other requirements the evidence relied on is not merely cumulative or impeaching but is material to the issues involved and probably would change some aspect of the outcome of the case id pincite the documents respondent produced in his motion are not cumulative or impeaching but are material and would allow respondent to meet his burden of production regarding the penalty as petitioner does not object to the motion respondent’s motion to reopen the record will be granted
